Citation Nr: 1760173	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraine headaches.  

2.  Entitlement to an effective date earlier than August 21, 2011, for total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1991 to December 1994.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the RO in Providence, Rhode Island.

The issue of entitlement to extraschedular consideration for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's migraine headaches are characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, but are not characterized by marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for migraine headaches from December 29, 1994.  On March 15, 2010, the Veteran filed an increased rating claim for his migraine disorder.  In a September 2010 decision, the RO increased the Veterans rating to 50 percent from the date the claim was filed.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

Since the Veteran already has the maximum schedular rating for migraine headaches, he can only receive a higher rating on an extraschedular basis.  To accord justice to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

For the first prong of Thun, the evidence does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The only apparent exceptional symptoms are that the Veteran's migraine disorder can be triggered by light and sound.  This is insufficient to establish the first prong of Thun, given that Diagnostic Code 8100 provides compensation primarily based on the effect of migraines, specifically the incidence and severity of attacks, not the triggers of such attacks.  The scheduler criteria are shown to be adequate and the first prong is not satisfied.  

The second prong of Thun is also not satisfied.  Regarding hospitalizations, the evidence indicates occasional emergency room visits due to headaches, but these visits have been sporadic at best, with no such visits apparent for the last several years.  The weight of this evidence is against a finding of frequent hospitalizations due to migraine headaches.  

Also under the second prong of Thun, the evidence does not support marked interference with employment beyond what is already contemplated by the Veteran's rating under Diagnostic Code 8100.  Prior to August 2010, there is evidence of consistent employment.  The Veteran worked for a painting company from November 2008 to August 2010, with "about 3 months" lost because of illness.  See November 2012 TDIU application.  In other words, he was able to work more than one year prior to the March 15, 2010, effective date of his 50 percent rating.  He was also able to work for at least four months after this date.  Taken together, prior to August 2010, the weight of this evidence is against a finding of marked interference with employment due to service-connected migraines beyond what is already contemplated by the Veteran's current rating.  

From August 20, 2010, to August 20, 2011, the evidence also does not indicate marked employment resulting from this service-connected disability or this disability on association with other service-connected disability beyond what is already contemplated by the Veteran's rating for migraines.  Rather, medical evidence for this time period consistently bears out that the Veteran's primary medical issue is back pain.  In an August 2010 VA medical record, a doctor notes treatment "for a work related injury to [the] back" and "[m]igraines and low back pain."  In a different August 2010 VA medical record, the Veteran indicates that he was fired from his job in August 2010 and is suing his former employer for his back injury.  VA medical records dated October 2010 and November 2010 indicate emergency care due to back pain, as does a private medical record dated January 2011.  In a March 2011 private surgery, the Veteran received an L5 laminectomy, an L5-S1 posterior lumbar interbody fusion, an L5-S1 pedicle screw stabilization, and an arthrodesis.  Flare-ups of back pain are noted in private medical records dated May 2011 and June 2011.  One flare-up resulted in another emergency room visit.  See private medical record dated July 19, 2011.  There are no comparable medical records indicating treatment for migraine headaches, or that the Veteran's migraine headaches markedly impact employment beyond what is already contemplated by the Veteran's 50 percent schedular rating.  

Thereafter, in May 2012, the Veteran was employed and earning approximately $2,000 per month.  See May 2012 application.  A private medical record dated August 2012 states that the Veteran "did return to work at the naval base," where he experienced low back pain while lifting heavy objects.  These last two pieces of evidence indicate that the Veteran was even able to work after the August 21, 2011, effective date for TDIU.  The weight of this evidence is against the need for extraschedular consideration from August 21, 2011.

As noted previously, referral for extraschedular consideration is also available based on the collective impact of this service-connected disability and other service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b)(1).  However, as further shown more fully below, such consideration is not warranted.  

Prior to July 21, 2011, the Veteran is service-connected for migraines at 50 percent, status post left foot bunionectomy at 10 percent, bilateral pes planus at 0 percent, right foot hallux valgus at 0 percent, and right foot scars at 0 percent.  At no point does the Veteran argue that the combined impact of these service-connected foot disorders and migraines result in marked interference with employment beyond what is already contemplated by the Veteran's current rating under Diagnostic Code 8100.  

The only arguments regarding collective impact have to do with either the impact of migraines and depression or the impact of migraines and a service-connected back disorder.  See May 2012 TDIU application (migraines and back); February 2012 lay statement (migraines and depression).  The Veteran has never been service-connected for any acquired psychological disorder, so the collective impact due to depression and any service-connected disabilities is not for consideration.  

The Veteran is service-connected for a back disorder from July 21, 2011.  As already discussed, medical evidence indicates complaints of and treatment for back pain prior to this date.  There are no comparable treatment records between July 21, 2011, and August 20, 2011, that support marked interference with employment due to the combined impact of back and migraine disorders beyond what is already contemplated by the Veteran's 50 percent rating for migraines.  

In reaching these conclusions, the Board has considered the Veteran's credible statements that migraines negatively impact his ability to work.  In addition, the Veteran is considered competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, the weight of the evidence as a whole indicates that his disability is contemplated by the applicable rating criteria, and does not cause by itself or in association with other service-connected disability marked interference with employment or frequent periods of hospitalizations.

Comparing the Veteran's disability level and symptomatology of his current migraine condition to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.  


REMAND

Because the record reflects that the Veteran may have been unemployable as a result of service-connected disability prior to meeting the scheduler criteria for TDIU on August 21, 2011, referral to the Director, VA Compensation Service, is warranted to assess whether the Veteran is entitled to an earlier effective date during the period between March 15, 2009, and August 20, 2011, for total disability rating due to individual unemployability (TDIU).

The Veteran is seeking entitlement to an effective date for TDIU prior to his current effective date of August 21, 2011.  That date is the point from which his total disability rating meets the schedular criteria for TDIU.    

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  These amendments are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

VA must address the issue of entitlement to TDIU in increased rating claims when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a VCAA notice dated November 2010, the RO indicated an implied claim for TDIU.  As explained in the codesheet accompanying the March 2013 rating decision, the RO granted the Veteran TDIU from August 21, 2011, the date during a period of unemployment when the Veteran met the schedular criteria for TDIU.  The Veteran appealed that decision.  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred one year prior to the claim, the increase is effective as of the date the increase is "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); 38 C.F.R. § 3.400(o); Dalton, 21 Vet. App. at 31-32. 

As already noted, the RO raised an implied claim for TDIU in a VCAA notice dated November 2010.  This notice issued during the pendency of the Veteran's claim for an increased rating for migraine headaches, which was filed on March 15, 2010.  In light of this date and the provisions discussed above, in addressing the Veteran's claim for an earlier effective date for TDIU, the Board will consider evidence from one year prior to March 15, 2010.  38 U.S.C. 5110(b)(2); 38 C.F.R. § 3.400(o); Dalton, 21 Vet. App. at 31-32.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not the same as substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From March 15, 2009, to March 14, 2010, the Veteran's service-connected disabilities are migraine headaches at 30 percent, status post bunionectomy (left foot) at 10 percent, bilateral pes planus at 0 percent, hallux valgus at 0 percent, and left foot scar at 0 percent with a combined rating of 50 percent.  For this time period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From March 15, 2010, to July 20, 2011, the Veteran's service-connected disabilities are migraine headaches at 50 percent, status post bunionectomy (left foot) at 10 percent, bilateral pes planus at 0 percent, hallux valgus at 0 percent, and left foot scar at 0 percent with a combined rating of 60 percent.  For this time period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From July 21, 2011, to August 20, 2011, the Veteran's service-connected disabilities are migraine headaches at 50 percent, status post L5-S1 posterior lumbar interbody fusion (LIP) with paraspinal spasm at 20 percent, status post bunionectomy (left foot) at 10 percent, bilateral pes planus at 0 percent, hallux valgus at 0 percent, and left foot scar at 0 percent with a combined rating of 60 percent.  For this time period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Although the Veteran does not meet the schedular criteria for TDIU during the year preceding his effective date, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

Preliminarily, the Board finds that an effective date prior to August 2010 is inappropriate because the evidence clearly shows that the Veteran was employed until at least this date.  The Veteran worked for two painting companies from March 2009 to August 2010, with three months lost because of illnesses from November 2008 to August 2010.  See November 2012 TDIU application.  The fact that he was consistently working for the majority of this time period weighs against a finding that he was unable to secure or follow a substantially gainful occupation prior to August 2010.  

From August 2010 to July 20, 2011, the evidence also suggests that the Veteran's service-connected disabilities alone do not preclude employability.  This is based on the fact that the majority of the Veteran's medical problems during this time have to do with a back disorder for which he did not become service-connected until July 21, 2011.  In an August 2010 VA medical record, a doctor notes treatment "for a work related injury to [the] back" and "[m]igraines and low back pain."  In a different August 2010 VA medical record, the Veteran states that he was fired from his job in August 2010 and is suing his former employer for his back injury.  VA medical records dated October 2010 and November 2010 indicate emergency care due to back pain, as does a private medical record dated January 2011.  In a March 2011 private surgery, the Veteran received an L5 laminectomy, an L5-S1 posterior lumbar interbody fusion, an L5-S1 pedicle screw stabilization, and an arthrodesis.  Flare-ups of back pain are noted in private medical records dated May 2011 and June 2011.  One flare-up resulted in another emergency room visit.  See private medical record dated July 19, 2011.  These records indicate that from August 2010 to July 20, 2011, the Veteran's employability was negatively impacted to a large degree by his nonservice-connected back disorder.  

A nonservice-connected psychological disorder also impacted the Veteran's health and employment during this time period.  An October 2010 VA medical record indicates that the Veteran spent a night in jail after hitting his wife, an action that may have been instigated by an adverse reaction to the antidepressant Duloxetine.  In VA psychological records dated November 2010, VA the Veteran complains of his mind racing, hearing voices, and trouble sleeping due to medications.  These records also seem to support a finding that nonservice-connected disorders negatively impacted the Veteran's employability.  

Consistent with this conclusion, a November 2011 SSA disability determination lists "Functional Psychotic Disorders" as the Veteran's "primary diagnosis," and "History of Drug Addiction" as the only "secondary diagnosis."  The Veteran is not service-connected for a psychiatric disorder.  Additionally, in a May 2012 lay statement, the Veteran's wife states that the Veteran "suffers from many different illnesses that prevent[] him securing . . . substantially gainful employment . . . ."  In addition to migraines, these disorders include hypertension, diabetes, a back disorder, and a psychological disorder.  In other words, service-connected disabilities alone were not of sufficient severity to produce unemployability from August 2010 to July 20, 2011.   

The Board notes that in a February 2011 VA examination, the Veteran states that his service-connected pes planus causes pain at least eight times a day for a duration of 30 minutes each time, and that the pain is exacerbated by physical activity.  The Veteran also indicates that he experiences constant pain when walking or standing because of his service-connected status post bunionectomy, left foot with hallux valgus.  He also notes that he has problems sleeping because of service-connected migraines.  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There is also no reason to doubt the credibility of this testimony.  

The Veteran is service-connected for his back disorder from July 21, 2011.  From this date, it appears that the Veteran's service-connected back disorder and migraine headaches alone are sufficiently severe to preclude employment.  Medical treatment records indicate consistent treatment for back pain, including a July 19, 2011 private medical record describing a flare-up of back pain that led to an emergency room visit.  The Veteran's lay statements consistently bear out that his migraines also negatively impact his ability to work.  This evidence seems to support entitlement to TDIU from at least July 21, 2011.  However, the Veteran does not meet the schedular criteria for TDIU during the period of March 15, 2009, and August 20, 2011.  

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole indicates that the Veteran may have been unable to obtain and maintain employment as a result of service-connected disability during the period between March 15, 2009, and August 20, 2011, including at least the period of July 21, 2011, to August 20, 2011.  Referral of the claim to the Director, VA Compensation Service, is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1. After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, VA Compensation Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted for the period of March 15, 2009, to August 20, 2011, to include any appropriate time frame within that time period.

2. If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


